Citation Nr: 0534959	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 1606, 
Title 10, United States Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The appellant had service with the Selected Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 determination from the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The appellant's basic eligibility date for Chapter 1606 
educational benefits is March 1, 1990, and his delimiting 
date was 10 years after that date, March 1, 2000.

2.  The appellant was called to active duty in November 1990 
and served until separated in January 1991; he served 1 month 
and 24 days; thus his delimiting date should be adjusted to 
August 25, 2000.  

3.  Even if the appellant was prevented from participating in 
a program of education within the applicable time period, due 
to a physical disability which was incurred in or aggravated 
by service in active duty or the Selected Reserve, there is 
no basis to extend the adjusted delimiting date to a date 
which has expired.


CONCLUSION OF LAW

Entitlement to an extension of the appellant's delimiting 
date for educational assistance benefits under Chapter 1606, 
Title 10, United States Code, beyond an expired date, is not 
warranted.  10 U.S.C.A. §§ 16131, 16133 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 21.7550, 21.7551 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Congress recently added revisions concerning educational 
assistance benefits.  See Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000).  However, the revisions are unrelated to the 
issue on appeal.

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606. 38 C.F.R. § 
21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10- 
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated. 38 C.F.R. §21.7550(c), 
(d).

If during the Persian Gulf War, the reservist serves on 
active duty, the period of this active duty service plus 4 
months shall not be considered in determining the time limit 
on eligibility found in paragraphs (a)(1) and (a)(2) of this 
section.  38 C.F.R. § 21.7550(a)(3).  

A period of eligibility may be extended if the individual 
applies for an extension within a prescribed time period, and 
the individual was prevented from initiating or completing a 
program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
reservist's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve. 38 C.F.R. § 
21.7551(a).

The appellant had service in the United States Army from 
March 1970 to July 1970.  He was released from active duty 
training and was transferred to the United States Army 
Reserves.  

On March 1, 1990, the appellant joined the Selected Reserves.  
March 1, 1990 was established as the appellant's eligibility 
date for Chapter 1606 educational assistance benefits.  He 
was entitled to 36 months of benefits.  In the 1990's, he 
used part of his entitlement.  Thereafter, 27 months and 13 
days remained.  

The record shows that the appellant was called to active duty 
in the Persian Gulf from November 1990 to January 1991.  He 
served for 1 month and 24 days.  This time plus 4 months 
should have been excluded from his eligibility period per 
38 C.F.R. § 21.7550(a)(3).  Thus, his eligibility for Chapter 
1606 benefits should have been adjusted to August 25, 2000, 
which would add the 1 month and 24 days plus 4 months to his 
entitlement.  

Thus, the expiration of the appellant's Chapter 1606 benefits 
would be the earlier of the following dates: (1) the last day 
of the 10-year period beginning on the date the reservist 
becomes eligible for educational assistance; or (2) the date 
of separation from the Selected Reserve.  As noted, the 
"last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance" 
should have been adjusted per the appellant's active duty 
service in the Persian Gulf, or August 25, 2000.  The date of 
separation from the Selected Reserve is unclear in the 
record.  There is a service document dated April 19, 1996, 
which shows that the appellant had lumbar strain which 
prevented his being able to perform his duties.  As 
previously noted, a reservist may still use the full 10 years 
if he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct.  38 C.F.R. §21.7550(c), 
(d).  Thus, even if the appellant was separated at this 
point, it was due to disability.  Thus, the Board will 
consider the delimiting date to go to the full 10 years, to 
include the active duty adjustment, to August 25, 2000.

However, that date expired.  As such, the appellant's 
eligibility for Chapter 1606 benefits should have terminated 
as of August 25, 2000 barring an extension.  The appellant 
contends that he was prevented from using his Chapter 1606 
benefits from August 1, 1990 to March 1, 1994.  He maintains 
that he had back and foot disabilities which were aggravated 
during his period of active duty and/or on Reserves duty and 
that this prevented him from using training for the time 
period he specified which is calculated as 3 years and 7 
months.

In order for an extension to be warranted, the appellant must 
establish that he was prevented from initiating or completing 
a program of education within the applicable time period, due 
to a physical or mental disability not the result of the 
appellant's own willful misconduct, and which was incurred in 
or aggravated by service in the Selected Reserve.  38 C.F.R. 
§ 21.7551(a).  The record does not clearly show that the 
appellant was prevented from initiating or participating in a 
program of education for the entire time period that has been 
alleged by the appellant.  However, even assuming, but not 
conceding, that the appellant was prevented from initiating 
or completing a program of education for the duration of the 
alleged time period due to the stated disabilities, the 
extension period would have expired.  Specifically, the 
appellant indicated that he was prevented from initiating a 
program of education for 3 years and 7 months.  That would 
extend the date to March 2004.  That date has expired.  

Thus, in sum, even considering the adjustment in the 
delimiting date for active duty service in the Persian Gulf 
and even if the appellant was prevented from participating in 
a program of education within the applicable time period, due 
to a physical disability which was incurred in or aggravated 
by service in active duty or the Selected Reserve, there is 
no basis to extend the adjusted delimiting date to a date 
which has expired.

The Board recognizes, understands, and is sympathetic to the 
appellant's contentions, but there is no basis to grant 
Chapter 1606 benefits at this time.  


ORDER

The appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


